Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  May 22, 2019                                                                                       Bridget M. McCormack,
                                                                                                                    Chief Justice

                                                                                                           David F. Viviano,
                                                                                                           Chief Justice Pro Tem
  158358(26)
                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Richard H. Bernstein
            Plaintiff-Appellee,                                                                         Elizabeth T. Clement
                                                                     SC: 158358                         Megan K. Cavanagh,
                                                                                                                         Justices
  v                                                                  COA: 341506
             `                                                       Wayne CC: 90-010785-FC
  GEORGE EDWARD MULLINS, JR.,
             Defendant-Appellant.
  _________________________________________/

          On order of the Chief Justice, the motion of plaintiff-appellee to extend the time for
  filing an answer to the application for leave to appeal is GRANTED. The answer will be
  accepted as timely filed if submitted on or before August 14, 2019.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                    June 14, 2019

                                                                                Clerk